Opinion filed February 16, 2006












 








 




Opinion filed February 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00011-CV 
                                                     __________
 
                    BRIAN
PANDO AND AURELIO PANDO, Appellants
 
                                                             V.
 
                SOUTHWEST
CONVENIENCE STORES, L.L.C., Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial Court Cause No. C-118,640
 

 
                                              M E M O R A N D U M   O P I N
I O N 
Brian Pando and Aurelio Pando have filed in this court a motion to withdraw their
notice of appeal.  In their motion,
appellants state that they have filed in the trial court a motion to
reconsider, and they request that their notice of appeal be withdrawn.
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
February 16, 2006
Panel consists of:  Wright,
C.J., and McCall, J.
Strange, J., not participating.